 1
 2
 3
 4
 5
 6
 7
                       UNITED STATES DISTRICT COURT
 8
                      CENTRAL DISTRICT OF CALIFORNIA
 9
10
     LUIS ARTURO MARTINEZ,         )   Case No. SACV 17-1216-JVS (JPR)
11                                 )
                     Petitioner,   )
12                                 )   ORDER ACCEPTING FINDINGS AND
                v.                 )   RECOMMENDATIONS OF U.S.
13                                 )   MAGISTRATE JUDGE
     DON BARNES, Sheriff,          )
14                                 )
                     Respondent.   )
15                                 )
16
17
18
19
20
21
22
23
24
25
26
27
28
 1        The Court has reviewed the Petition, records on file, and
 2 Report and Recommendation of U.S. Magistrate Judge.      See 28
 3 U.S.C. § 636(b)(1).    The Report and Recommendation the Court
 4 served on Petitioner was returned as undeliverable, with the
 5 notation, “Inmate Not in Custody.”    Indeed, Petitioner is not
 6 listed in the Orange County Sheriff’s Department’s inmate
 7 locator, and he has not filed a change of address.    No objections
 8 have been filed.    The Court accepts the findings and
 9 recommendations of the Magistrate Judge.
10        IT THEREFORE IS ORDERED that the Petition is denied and
11 Judgment be entered dismissing this action with prejudice.
12
13
14
     DATED: September 24, 2019     JAMES V. SELNA
15                                 U.S. DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

                                     2
